Terral, J.,
delivered the following dissenting opinion:
I am of opinion that the instructions given in the circuit court were correct, and that the evidence clearly proved the defendant to be guilty. I do not believe that the mistrial as to Baxter can be a cause of complaint by Davis. If, in cases of crimes not joint in character, it shall be held necessary to convict both defendants, where the evidence is the same as to both, or otherwise the verdict will be set aside as to the one convicted, a serious obstacle will be thrown in the way of circuit judges in the enforcement of the criminal law.
Davis is plainly guilty of the crime laid to him upon the evidence before the court, and probably, by the evidence of Mc-Cracken, the guilt of Baxter is equally plain; but, if the jury, in its sovereign power, dealt too mercifully with Baxter, I cannot see on what ground Davis can make that a cause of complaint in this court. That Davis be discharged, is, of itself, but of little moment. He claims and gets a reversal because the court says that it is “ impossible, upon the evidence of Mc-Cracken, that Davis should be guilty, and Baxter not guilty.” Besides McCracken, both Davis and Baxter, and more than twelve other witnesses testified in the case before the jury. The jury may-have seen in the matter or manner of the testimony of Davis and Baxter, enough to unite them on a verdict of guilty as to Davis, and to cause their disagreement as to Baxter.
The court say that the jury may find such a verdict as that given in this case, "only when the evidence warrants it. ’ ’ To my mind, the verdict is conclusive that it was warranted in this case. I see nothing in the record which authorizes the saying that the verdict is ‘ ‘ unwarranted by the evidence ” or “ inconsistent ” or "legally impossible. ’ ’
The instructions given by the learned circuit judge are correct according to the English doctrine, and they are supported by the sounder reason, and by the greater weight of authorities in America. Hawkins, after Sir Matthew Hale the most distinguished common law writer on criminal law, says: “Where *645several are indicted for treason or felony, or other crime, which may be as well done by one only as by more, a verdict may find one of the defendants only guilty, and acquit all the rest. ’ ’ 2 Hawk. P. C., 622. There is no suggestion that, as to this rule of law, there is anything depending on the evidence. A like rule is stated by other common law authorities. Proffatt on Jury Trials, sec. 433; Rex v. Taggart, 1 Car. & P., 201; 3 T. R., 105; Black Intox. Liq., sec. 378; Strawhern v. State, 37 Miss., 429.
In Strawhern’s case, Chief Justice Smith, where four persons were jointly indicted for gaming, said: “The parties were, in effect, severally charged with the commission of separate and distinct misdemeanors, and not with the joint commission of the same offense. ’ ’
As in misdemeanors there is no distinction made in the pleading between principal and accessories, and' as there may be many shades or degrees of guilt among the several persons participating in such crimes, the action of the jury is, and of right ought to be, above the direction or control of the court.
A jury having passed upon Davis’ guilt, and found a verdict strongly supported by the evidence, 1 fail to see, even upon the discordant cases cited from Bishop, any ground for the interposition of this court.
After the delivery of the foregoing opinions, Wiley N. Nash, attorney-general, filed a suggestion of error, urging that the reversal, on the grounds upon which it was placed by the opinion of the court, contravened the provisions of §4378, code 1892. The section of the code referred to is as follows:
“§4378. Appellant not entitled to reversal for erraras to another. — In all cases, civil and criminal, a judgment or decree appealed from may be affirmed as to some of the appellants and be reversed as to others; and one of several appellants shall not be entitled to a judgment of reversal because of an error in the judgment or decree against another, not affecting *646his rights in the case. And when a judgment or decree shall be affirmed as to some of the appellants and be reversed as to others, the case shall thereafter be proceeded with, so far as necessary, as if separate suits had been begun and prosecuted, and execution of the judgment of affirmance may be had accordingly. Costs may be adjudged in such cases as the supreme court shall deem proper. ’ ’
Whitfield, J.,
delivered response to suggestion of error.
It is difficult to understand how the section of the code of 1892 cited could be supposed to have any application. Davis did not assign any error as to Baxter, whether affecting or not affecting Davis’ rights. Davis distinctly assigned the inconsistency of the verdict as one error, and the errors in the instructions as another error, and assigns both distinctly as errors committed directly against him, Davis.

Overruled.